Citation Nr: 1242518	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  05-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease (DDD) of the lumbar spine, to include as secondary to the service-connected lumbar strain.

2.  Entitlement to a temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. B.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to November 1976. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By these rating actions, the RO, in part, declined to reopen a previously denied claim for service connection for DDD of the lumbar spine and denied the claim of entitlement to a temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service-connected disability, respectively.  The Veteran appealed these rating actions to the Board. 

In March 2009, the Veteran and M. B. testified before the undersigned Veterans Law Judge at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with the claims files. 

In a May 2009 decision, the Board reopened the previously denied claim for service connection for DDD of the lumbar spine.  The Board remanded, in part, the de novo claim for service connection for DDD of the lumbar spine, as well as the claim of entitlement to a temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service-connected disability.  

This appeal was most recently before the Board in July 2011.  At that time, the Board remanded the issues on appeal for additional substantive development.  Specifically, to have VA examine the Veteran in order to determine the etiology of his DDD of the lumbar spine and to obtain outstanding private treatment records.  VA examined the Veteran in September 2011.  A copy of this examination report is of record.  In addition, treatment records, dating from September 2008 to April 2012, prepare by Sacred Heart Hospital and the Mayo Clinic were obtained and associated with the claims files.  

The Board's prior remand directives have not been adequately completed with respect to the issues on appeal.  The Board is compelled to again REMAND these claims to the RO/Appeals Management Center (AMC) in Washington, DC. 


REMAND

A determination has been made that the claims of entitlement to service connection for DDD of the lumbar spine, to include as secondary to the service-connected lumbar strain and entitlement to a temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service-connected disability. 
Need to be remanded in order for the AMC/RO to comply with the Board's July 2011 remand directives and to provide the Veteran with notice in accordance with the Veterans Claims Assistance Act (VCAA) that addresses the laws and regulations regarding secondary service connection.  

The Veteran claims entitlement to service connection for DDD of the lumbar spine, to include as secondary to his service-connected lumbar strain and entitlement to a temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service-connected disability.  The Veteran contends that his DDD of the lumbar spine is the result of an in-service motor vehicle accident.  In the alternative, he argues that it is the result of his service-connected lumbar strain.   (See Veteran's representative's April 2011 Informal Hearing Brief, page (pg.) 2)).  He also maintains that since he underwent surgery for his DDD of the lumbar spine and had time for convalescence, he is entitled to a temporary total disability under 38 C.F.R. § 3.40 (2012).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2012); 71 Fed. Reg. 52,744-52,747 (September 7, 2006) (effective October 10, 2006). 

(i) Inadequate VA examination

In July 2011, the Board remanded the claims on appeal, in part, to have VA examine the Veteran for the purpose of determining whether the Veteran's service-connected lumbar strain had aggravated the lumbar spine DDD.  (See July 2011 Board remand, pg. 15).  The Board requested, in part, that the VA examiner provide the following medical opinion: "The examiner shall provide an opinion whether it is at least as likely as not that the Veteran's service-connected lumbar strain disability aggravated the lumbar spine DDD."  Id.

A VA examination and opinion was provided in August 2011.  After a review of the claims files and physical evaluation of the Veteran's spine, the examining VA examiner provided an opinion that only addressed the direct service connection component of the Veteran's claim for service connection for DDD of the lumbar spine.  The VA physician concluded that the Veteran's DDD of the lumbar spine was "likely a consequence of succession of minor 12.  Stresses on axial skeleton."   The VA examiner reasoned that the Veteran's DDD of the lumbar spine was likely a result of stresses on the Veteran's axial skeleton, as opposed to one acute injury.  In describing "stresses on the axial skeleton," the VA examiner pointed out that the Veteran had handled heavy packages during his employment as a mail carrier.  She noted that when the Veteran had sought treatment from a private physician in April 1982, he indicated that he had lifted over 100 pounds in his job when he reached in and out of his vehicle.  The VA physician also noted that during the 1982 visit, the Veteran stated that he did not have any problems with his back after he had received treatment for it during military service in 1974.  For all these reasons, as well as a lack of documented back pain-related-care from 1977 to 1982, the VA examiner concluded that it was less likely that the Veteran's DDD of the lumbar spine was related to or caused by an in-service incident.  (See August 2011 VA opinion).  However, the August 2011 VA physician did not provide an opinion as to the secondary service connection component of the Veteran's claim as specifically directed by the Board in it is July 2011 remand directives.  In this regard, the VA examiner did not address whether the Veteran's service-connected lumbar strain had aggravated his DDD of the lumbar spine.  Id. 

Thus, the Board finds that a remand to address whether the Veteran's service-connected lumbar strain caused or permanently aggravated the DDD of the lumbar spine is warranted. This question is warranted in accordance with the Board's July 2011 remand directives.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 
	
In addition, it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (2012) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.). 

(ii) VCAA Notice-Secondary Service Connection Claim

The Veteran has not been provided notice in accordance with VCAA that addresses the requirements for a claim of entitlement to service connection for DDD of the lumbar spine on a secondary basis in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, supra.  Thus on remand, the Veteran should be provided VCAA notice for the requirements of substantiating his claim for service connection for DDD of the lumbar spine on a secondary basis.

(iii) Intertwined Issue-Temporary Total Evaluation Claim

The Board notes that the Veteran's claim of entitlement to a temporary evaluation  for 100 percent based upon surgical treatment necessitating convalescence for a service-connected disability is dependent upon a finding that the Veteran's DDD of the lumbar spine is service-connected.  It is, thus, inextricably intertwined with the Veteran's claim for service connection for DDD of the lumbar spine, to include as secondary to the service-connected lumbar strain.  See Harris v. Derwinski, 1 Vet. App. 280, 183 (1991) [the prohibition against the adjudication of claims that are extricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must in accordance with 38 C.F.R. § 4.2, return the claims files to the August 2011 VA physician (if the August 2011 VA physician is unavailable, the files should be provided to another examiner of suitable background and experience) to assist the Veteran with his claim of entitlement to service connection for DDD of the lumbar spine, to include as secondary to the service-connected lumbar strain.  The following considerations will govern the review: 
   
a. The claims files and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated. 
   
b. After reviewing the claims files, the August 2011 VA examiner or other reviewing clinician must provide a medical opinion that addresses the following question:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's DDD of the lumbar spine has been aggravated by (permanently increased in severity beyond the natural progress of the disorder) by the service-connected lumbar strain? 

If such aggravation is found to exist, the August 2011 VA examiner or other reviewing clinician should provide an assessment, if possible, of the baseline level of impairment of the DDD of the lumbar spine prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected lumbar strain.

If the August 2011 VA examiner or other reviewing clinician cannot provide his or her requested opinion without resort to speculation, he or she should state why that is the case and what, if any, additional evidence is necessary to decide the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to DDD of the lumbar spine a on a secondary basis in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).

3.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the reviewer's report. If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action. 

4.  Thereafter, the AMC/RO should re- adjudicate the Veteran's claims of entitlement to service connection for DDD of the lumbar spine, to include as secondary to the service-connected lumbar strain and entitlement to a temporary evaluation for 100 percent based upon surgical treatment necessitating convalescence for a service-connected disability. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious us treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


